 1                                                                       HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10

11      OWNERS ASSOCIATION OF
        LONGFELLOW RUN CONDOMINIUM, a                              NO. 2:19-cv-00409-RSL
12      Washington non-profit corporation,                         STIPULATED MOTION TO
13                                   Plaintiff,                    CONTINUE TRIAL DATE

14                        vs.
        STATE FARM FIRE & CASUALTY
15      COMPANY, an Illinois corporation;
        ALLSTATE INSURANCE COMPANY, an
16
        Illinois corporation, and DOE
17      INSURANCE COMPANIES 1-10,
                                     Defendants.
18

19             Plaintiff and Defendant State Farm Fire and Casualty Company stipulate to continue the

20 trial date to April 5, 2021, or to such other time as the court deems appropriate. The parties

21 stipulate that all related pretrial deadlines should be extended a similar amount of time. Counsel

22 for the parties believe they can complete discovery by December 7, 2020.

23             This stipulated motion is necessary because of the Coronavirus crisis. The current trial

24 date is September 14, 2020, and the current discovery completion date is May 17, 2020. Due to

25 the crisis, the parties are unable to take oral depositions of party representatives or expert



     STIPULATED MOTION TO CONTINUE TRIAL DATE – 1
     Case: 2:19-cv-00409-RSL

     067826.000046 Stipulation and Order to   Continue Trial Date.docx
1 witnesses, some of whom are in high risk categories for complications or death if they contract

2 the disease. After depositions are completed, the parties plan to note motions for summary

3 judgment. Based on current information about when activities may return to normal, which at

4 this time is uncertain, counsel for the parties do not believe that a simple extension of pretrial

5 dates would provide sufficient time to compete depositions and have summary judgment motions

6 heard and decided prior to necessary preparations for the current trial date such as drafting and

7 filing motions in limine. A continuance is therefore necessary. Based on availability of counsel,

8 the parties request that the court continue the trial date to April 5, 2021.

9              DATED this 3rd day of April, 2020.
10
        By: s/Michael S. Rogers                                    By: s/Jerry Stein
11
            Michael S. Rogers, WSBA 16423                              Daniel Stein, WSBA 48739
12          Reed McClure                                               Jerry Stein, WSBA 27721
            1215 Fourth Ave., Ste. 1700                                Justin D. Sudweeks, WSBA 28755
13          Seattle, WA 98161                                          Stein Sudweeks & Stein, PLLC
           Attorneys for Defendant State Farm                          2701 First Avenue, Suite 430
14                                                                     Seattle WA 98121
                                                                       Attorneys for Plaintiff
15

16

17

18

19

20
               IT IS SO ORDERED.
21
               DONE this 6th day of April, 2020.
22

23                                                                   A
                                                                     Robert S. Lasnik
24                                                                   United States District Judge

25



     –2
     Case: 2:19-cv-00409-RSL

     067826.000046 Stipulation and Order to   Continue Trial Date.docx
